Citation Nr: 9932110	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  93-28 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected tinea versicolor, on appeal from the 
initial evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1970 to 
June 1992.  This appeal arises from a September 1992 rating 
decision of the Roanoke, Virginia, regional office (RO) which 
assigned a noncompensable disability evaluation for tinea 
versicolor, after granting service connection for the same.  
By a rating action dated in June 1999, the noncompensable 
disability evaluation assigned for tinea versicolor was 
increased to 10 percent, effective in July 1992.

This matter was Remanded by the Board of Veterans' Appeals 
(Board) in October 1995, March 1997, and June 1998 for the 
purpose of obtaining additional medical evidence, and it has 
been returned to the Board for appellate review.


FINDING OF FACT

The veteran's tinea versicolor is not shown to be 
characterized by extensive lesions or marked disfigurement, 
and any itching or exudation is not shown to be constant.


CONCLUSION OF LAW

A rating in excess of 10 percent for tinea versicolor is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 3.321(b)(1), Part 4, to include §§ 4.1, 4.2, 4.7, 4.10, 
4.20, 4.118, Diagnostic Code 7806 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records show that the veteran had a long 
history of complaints of and treatment for tinea versicolor.  
The rash was noted to have affected the groin, perianal, 
chest, and back areas.  At his discharge examination, the 
veteran indicated that he had a problem with skin diseases.  
However, on examination, his skin was reported to be normal.

In July 1992, the veteran filed a claim for service 
connection for multiple conditions to include tinea 
versicolor.  He made no reference to post-service 
dermatological treatment.

The veteran was afforded a VA general medical examination in 
August 1992.  With the exception of small brown spots 
scattered over the chest, his skin examination was negative.  
His face and neck were also negative.  There were no scars.  
The diagnosis, in pertinent part, was tinea versicolor on 
chest.

By a rating action dated in September 1992, service 
connection for tinea versicolor was granted.  A 
noncompensable disability evaluation was assigned.  

The veteran filed a substantive appeal in May 1993.  He 
argued that he deserved a higher disability evaluation for 
his tinea versicolor.  He said he had macular patches on his 
back and chest.  In support of his claim, he submitted copies 
of treatment records from Norfolk U.S. Naval Hospital 
(Navcare) dated from May 1992 to May 1993.  A May 1993 
treatment note indicated that the veteran had macular 
discolored patches on his chest and back.  The assessment was 
tinea versicolor.  He was prescribed selenium sulfide 
shampoo.

In June 1993, the noncompensable disability rating assigned 
to the veteran's service-connected tinea versicolor was 
continued.  The RO acknowledged that the veteran's skin 
condition could have been covering a large area.  However, 
the RO found there was no evidence of exfoliation, exudation, 
or itching.

The matter was Remanded by the Board in October 1995.  The 
Board determined that the veteran's August 1992 VA 
examination had been inadequate for rating purposes.  The RO 
was asked to provide the veteran a VA dermatological 
examination.  The RO was also requested to obtain copies of 
the veteran's post-service treatment records from Navcare.

The veteran was afforded a VA dermatology examination in 
December 1995.  He said his skin problem was first noted in 
1975.  However, he stated he was not diagnosed as having 
tinea versicolor until 1991.  He indicated that a KOH test 
had been positive.  The veteran's main complaint was itching, 
burning, and discoloration of the skin of the upper body.  He 
also noted various "dry skin" spots on his legs and arms 
that heal and leave dark spots.  He maintained that his rash 
became worse during the summer.  

On examination, there were numerous hyperpigmented papules on 
the periorbital area of the veteran's face.  There were flesh 
colored papules with ingrown hairs noted in the beard area.  
There was a velvety hyperpigmented patch on the posterior 
neck.  The torso and arms had non-erythematous dry scaling.  
The right lower chest also had hyperpigmented papules.  There 
was an irregular hyperpigmented plaque on the veteran's back.  
The buttocks, gluteal, and groin areas were negative.  There 
was dry scaling on both legs.  There was no evidence of 
nervous manifestations.  Photographs were taken of the 
veteran's chest, back, and neck.  The diagnoses were xerosis, 
pseudofolliculitis barbae, acanthosis nigricans of the 
posterior neck, dermatosis papulosa nigra of the face, 
seborrheic keratosis of the torso, and tinea versicolor by 
history without objective pathology.

Medical records from Navcare dated from May 1992 to June 1994 
were associated with the claims folder.  Of note, the veteran 
was seen in September 1995 for a prescription refill.  There 
was macular discoloration with red patches on his chest and 
back.  The assessment was tinea versicolor.  He was 
prescribed selenium sulfide.

In September 1996, the RO denied an increased evaluation for 
tinea versicolor.  The RO held the evidence of record failed 
to show that the veteran's service-connected skin condition 
caused exfoliation, exudation, or itching involving an 
exposed surface or extensive area.  A supplemental statement 
of the case was sent to the veteran that same month.

The matter was Remanded again by the Board in March 1997.  
The Board observed that that the veteran reported that his 
skin condition was worse during the summer months.  In this 
regard, the Board noted that a VA disability evaluation 
should be conducted "during" the active stage of a skin 
condition.  See Ardison v. Brown, 
6 Vet. App. 405 (1994).  The RO was therefore asked to 
schedule the veteran for a VA dermatological examination 
during a period of warm weather or when he was experiencing 
an outbreak of his skin disorder.

In a letter dated in April 1997, the RO requested the veteran 
to provide a timeframe when he believed he would most likely 
have an outbreak of tinea versicolor.  He was told to report 
to the nearest VA medical facility for treatment if he had an 
outbreak of his skin condition prior to the scheduling of the 
examination.  

The veteran responded in May 1997.  He informed the RO that 
he was expecting to be out the country until December 1997.  
That same month, the RO advised the veteran to seek treatment 
if he experienced an outbreak of his skin condition while he 
was out of the country and to forward the report of that 
treatment to the RO for consideration.

A June 1997 treatment report from the USNS Rappahannock shows 
that the veteran was seen for complaints of tinea versicolor.  
There was mild tinea versicolor present on the upper shoulder 
that extended down to the middle back.  There was occasional 
itching.  The veteran was advised to continue his use of 
selenium sulfide.

The noncompensable evaluation assigned to the veteran's tinea 
versicolor was continued in July 1997.  The RO determined 
that the treatment report from the USNS Rappahannock did not 
contain evidence that would support a higher disability 
evaluation.  

The matter was Remanded by the Board for a third time in June 
1998.  Contrary to the instructions in its previous Remand, 
the Board observed that the RO had failed to schedule the 
veteran for a VA dermatology examination.  The Board 
determined that the June 1997 treatment report from the USNS 
Rappahannock failed to contain the detailed findings 
necessary for evaluating the veteran's tinea versicolor.

In a letter dated in June 1998, the RO asked the veteran to 
provide the names and addresses of any medical care provider 
who had treated him for his skin problem since May 1997.  He 
was sent a similar letter in July 1998.  

In July 1998, the veteran reported that he had been able to 
control his tinea versicolor by using selenium sulfide.  He 
indicated that his last outbreak occurred when he was 
stationed aboard the USNS Rappahannock.  He said he was 
currently stationed in Saudi Arabia, and that he expected to 
have an adverse reaction to the warm weather.  An October 
1998 Report of Contact indicated that the veteran was in 
Iran, and that he was not scheduled to return to the United 
States until December.

Pariser Dermatology Specialists were contracted to afford the 
veteran a dermatology examination in February 1999.  At that 
time, the veteran complained of a rash with itching and 
burning.  He said the condition was made worse when he was 
hot and sweaty.  He had exfoliation represented by scaling 
over coalescent hyperpigmented plaques across his upper mid-
back and some on the chest.  There was no exudation or 
excoriations from current itching.  A KOH microscopic exam 
was positive for tinea versicolor.  There were no other skin 
disorders present.  The examiner indicated that he had 
reviewed the veteran's claims folder.

In June 1999, the noncompensable disability evaluation 
assigned for tinea versicolor was increased to 10 percent, 
effective in July 1992.  The RO found that a disability 
rating of 30 percent would be unwarranted because there was 
no evidence of constant exudation or itching, or extensive 
lesions.  The veteran was mailed a supplemental statement of 
the case in June 1999.


II.  Analysis

The Board initially finds that the veteran has submitted a 
well-grounded, or plausible, claim. 38 U.S.C.A. § 5107(a) 
(West 1991).  When a claimant is awarded service connection 
for a disability and subsequently appeals the RO's assignment 
of a rating for that disability, the claim continues to be 
well-grounded as long as the rating schedule provides for a 
higher rating and the claim remains open.  See Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).

The Board is also satisfied that all relevant facts have been 
properly developed.  VA examinations have been performed.  
The Board finds the examinations were adequate concerning the 
issue at hand, and that there is no indication that there are 
relevant post-service medical records available that would 
support the veteran's claim.  Therefore, no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 
1 Vet.App. 589 (1991).  Moreover, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support.  The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's ordinary activity.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

The veteran's tinea versicolor is currently evaluated as 10 
percent disabling by analogy under Diagnostic Code 7806, 
eczema.  To warrant a 10 percent rating for eczema, there 
must be evidence of exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
evaluation requires findings of constant exudation or 
itching, extensive lesions, or marked disfigurement.  See 
38 C.F.R. § 4.118, Diagnostic Code 7806.

The Board finds that a disability evaluation in excess of 10 
percent for the veteran's tinea versicolor is not warranted.  
At his February 1999 dermatological examination, the veteran 
had exfoliation represented by scaling over coalescent 
hyperpigmented plaques across his upper mid-back and chest.  
There was no exudation or excoriations from current itching.  
His August 1992 VA general medical examination also showed 
small brown patches across the chest.  The December 1995 VA 
examination showed the presence of several non-service-
connected skin disorders.  However, there was no objective 
evidence of tinea versicolor at that time.  Finally, during 
the course of this appeal, the condition appears to have 
undergone periods of exacerbation and remission.  
Nevertheless, at no point were extensive lesions or marked 
disfigurement shown nor was it indicated that any exudation 
or itching was constant.  Therefore, the criteria for the 
next higher, 30 percent, rating were not met during the 
appellate period in this case; and a rating in excess of 10 
percent is not warranted.  In so deciding, consideration has 
been given to assigning staged ratings; however, at no time 
during the period in question has the veteran shown 
disablement equivalent to that greater than the assigned 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has considered the assignment of a higher 
evaluation in this case on an extra-schedular basis under 38 
C.F.R. § 3.321(b)(1).  A basis for an extra-schedular 
evaluation is not shown, however, as the service-connected 
tinea versicolor does not result in marked interference with 
employment or frequent periods of hospitalization, or 
otherwise present an exceptional or unusual disability 
picture.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
service-connected tinea versicolor, on appeal from the 
initial evaluation, is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

